DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 14 is objected to because of the following informalities:  The phrases “base substrate” in lines 17 and 19 should be changed to “first display substrate” to achieve antecedent basis of the referent limitation of line 1.  Appropriate correction is required.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 11,036,095 (hereafter, ‘095). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 1, claim 1 of ‘095 discloses a display panel (line 1) comprising: a base substrate (line 2); a thin-film transistor disposed on the base substrate, the thin-film transistor including a first electrode (“source electrode”), a second electrode (“drain electrode”), a third electrode (“gate electrode”), and a semiconductor layer overlapping the third electrode (lines 3-6); a first insulating layer disposed on both the first electrode and the second electrode (lines 7-8); and a signal line (“data line”) disposed on the first insulating layer, wherein the signal line is electrically connected to the first electrode, via a first contact hole penetrating through the first insulating layer (lines 10-12), wherein the first contact hole overlaps the third electrode in a direction perpendicular to the surface of the base substrate (lines 13-15), wherein an upper surface of the first insulating layer is substantially planar (lines 16-17), wherein the first electrode includes a portion which directly contacts the semiconductor layer (lines 18-19), wherein the signal line includes a portion which directly contacts the first electrode (lines 20-21), and wherein the portion of the first electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the signal line which directly contacts the first electrode in the direction perpendicular to the surface of the base substrate (line 22-26).
Regarding claim 2, claim 2 of ‘095 discloses the display panel of claim 1, wherein the portion of the first electrode and the portion of the signal line overlap the third electrode in the direction perpendicular to the surface of the base substrate (lines 1-4).
Regarding claim 3, claim 3 of ‘095 the display panel of claim 1, further comprising a connection electrode disposed on the first insulating layer, wherein the connection electrode is electrically connected to the second electrode via a second contact hole penetrating through the insulating layer, wherein the second contact hole overlap a metal pattern in the direction perpendicular to the surface of the first display substrate, and wherein the metal pattern is disposed directly on a same layer as the third electrode (lines 1-11).
Regarding claim 4, claim 4 of ‘095 discloses the display panel of claim 1, wherein a dielectric constant of the first insulating layer is lower than a dielectric constant of the signal line (lines 1-3).
Regarding claim 5, claim 5 of ‘095 discloses the display panel of claim 1, wherein the first electrode and the second electrode are each made of a material that is different from a material of the signal line (1-3).
Regarding claim 6, claim 6 of ‘095 discloses a display panel (line 1) comprising: a base substrate (line 2); a semiconductor layer disposed on the base substrate (lines 3-4); a first electrode (“source electrode”) and a second electrode (“drain electrode”) disposed on the semiconductor layer (lines 5-6); a first insulating layer disposed on both the first electrode and the second electrode (lines 7-8); a connection electrode disposed on the first insulating layer (lines 9-10); a second insulating layer disposed on the connection electrode (lines 11-12); and a pixel electrode disposed on the second insulating layer (line 13), wherein the connection electrode is electrically connected to the second electrode via a first contact hole penetrating through the first insulating layer (lines 14-16), wherein the pixel electrode is electrically connected to the connection electrode via a second contact hole penetrating though the second insulating layer (lines 17-19), wherein the connection electrode includes a portion which directly contacts the second electrode (lines 20-21), wherein the pixel electrode includes a portion which directly contacts the connection electrode (lines 22-23), wherein the portion of the connection electrode and the portion of the pixel electrode overlap each other in a direction perpendicular to the surface of the base substrate (lines 24-27), and wherein the first contact hole overlaps a metal pattern in the direction perpendicular to the surface of the base substrate, and wherein the metal pattern is disposed directly on a same layer as a third electrode (“gate electrode”, lines 28-31).
Regarding claim 7, claim 7 of ‘095 discloses the display panel of claim 6, wherein an upper surface of the first insulating layer is substantially planar (lines 1-2).
Regarding claim 8, claim 8 of ‘095 discloses the display panel of claim 6, wherein a dielectric constant of the first insulating layer is lower than a dielectric constant of the connection electrode (lines 1-3).
Regarding claim 9, claim 9 of ‘095 discloses the display panel of claim 6, wherein a thickness of a cross section of the first electrode is smaller than a thickness of a cross section of the connection electrode, and a thickness of a cross section of the second electrode is smaller than a thickness of a cross section of the connection electrode (lines 1-6).
Regarding claim 10, claim 10 of ‘095 discloses the display panel of claim 9, wherein the thickness of the cross section of the first electrode is less than or equal to half the thickness of the cross section of the connection electrode, and the thickness of the cross section of the second electrode is less than or equal to half the thickness of the cross section of the connection electrode (lines 1-6).
Regarding claim 11, claim 11 of ‘095 discloses the display panel of claim 6, wherein the first electrode and the second electrode each include a material that is not included in the connection electrode (lines 1-3).
Regarding claim 12, claim 12 of ‘095 discloses the display panel of claim 6, further comprising at least one reinforcing layer disposed on at least one surface of the base substrate, wherein the at least one reinforcing layer includes SiNx (lines 1-5).
Regarding claim 13, claim 13 of ‘095 discloses the display panel of claim 6, further comprising a signal line disposed on the first insulating layer, wherein the signal line is directly connected to a portion of the first electrode, and wherein the portion of the first electrode overlaps the third electrode in a direction perpendicular to the surface of the first display substrate (lines 1-7).
Regarding claim 14, claim 14 of ‘095 discloses a display panel (line 1) comprising: a first display substrate (line 2); and a pixel electrode and a thin-film transistor disposed on a surface of the first display substrate (lines 3-4), wherein the thin-film transistor includes: a first electrode (“source electrode”), a second electrode (“drain electrode”), a third electrode (“gate electrode”), and a semiconductor layer overlapping the third electrode (lines 5-7), wherein an insulating layer is disposed on both the first electrode and the second electrode (lines 8-9), wherein a signal line (“data line”) is directly connected to the first electrode (lines 10-11), wherein a thickness of the first electrode is less than a thickness of the signal line (lines 12-13), wherein an upper surface of the insulating layer is substantially planar (lines 14-15), wherein the first electrode includes a portion which directly contacts the semiconductor layer (lines 16-17), wherein the signal line includes a portion which directly contacts the first electrode (lines 18-19), wherein the portion of the first electrode which directly contacts the semiconductor layer overlaps an entirety of the portion of the signal line which directly contacts the first electrode in a direction perpendicular to the surface of the base substrate (lines 20-24), and wherein the portion of the signal line and the portion of the first electrode overlap the third electrode in the direction perpendicular to the surface of the base substrate (lines 25-28).
Regarding claim 15, claim 15 of ‘095 discloses the display panel of claim 14, wherein a connection electrode is connected to the second electrode and the thickness of the second electrode is less than half a smallest thickness of the connection electrode (lines 1-4).
Regarding claim 16, claim 16 of ‘095 discloses the display panel of claim 14: wherein the signal line is electrically connected to the first electrode via a first contact hole penetrating through the insulating layer, and the connection electrode is electrically connected to the second electrode via a second contact hole penetrating through the insulating layer, wherein the first contact hole overlaps the third electrode in the direction perpendicular to the surface of the first display substrate, wherein the second contact hole overlaps a metal pattern in the direction perpendicular to the surface of the first display substrate, and wherein the metal pattern is disposed directly on a same layer as the third electrode (lines 1-14).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANAEL R BRIGGS whose telephone number is (571)272-8992. The examiner can normally be reached Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Glick can be reached on (571)-272-2490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANAEL R BRIGGS/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        5/21/2022